The case was one of circumstantial evidence, but no exception to the failure of the court to submit that theory, appears in the record. In order to avail one of the failure to charge on circumstantial evidence, there must be either an exception to the charge of the court or a special charge presenting such theory. Charles v. State, 85 Tex.Crim. Rep.; Givens v. State, 98 Tex.Crim. Rep..
The alleged forged instrument was in the form of an ordinary check calling for the payment of money. The Liberty Cafe in Beaumont, Texas, had a check book specially prepared for their use, in which forms appeared the name of the drawer thereof as the "Liberty Cafe, by __________," it being requisite to complete the check and make it call for the payment of money, that the blank be filled out by some person. In the alleged forged check as set out in the indictment the blank appeared to have been filled out by George Angelo. It was not alleged in the indictment that George Angelo was a fictitious person. Proof of the fact that there was no person of that name constituted no variance. Davis v. State, 34 Tex. Crim. 117; Johnson v. State, 35 Tex.Crim. Rep.; Davis v. State, 37 Tex.Crim. Rep.; Spicer v. State, 52 Tex. Crim. 178.
There would seem no possibility of sound contention that the alleged forged instrument copied in the indictment would not, if true, have created a pecuniary obligation. It is not alleged in the indictment that the check would have been the obligation of the Liberty Cafe, and it was not necessary for the proof supporting the state's contention to show that the check was made by authority to sign the name of the Liberty Cafe to such instrument. The instrument set out created no legal obligation against the Liberty Cafe, because not signed by anyone connected with said cafe or authorized to fill out the blank upon said check. If George Angelo had authority to fill out such blank, the instrument set out would have created an obligation *Page 85 
against said cafe. The manifest purpose of the execution of the check as set out in the indictment, was to create the impression that George Angelo had the right to bind the Liberty Cafe in the execution of such check.
The check was passed by appellant who endorsed thereon the name of the payee appearing on the face of the check. The endorsement was no part of the instrument. Every element of the offense of forgery seems to appear in the record.
We have examined the able motion for rehearing, filed by appellant's counsel, with care, but are unable to agree with any of the contentions, and the motion will be overruled.
Overruled.